Case 1:19-cv-00328-TMT-MEH Document 90-1 Filed 02/18/21 USDC Colorado Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
COLORADO

Michael Abbondanza,
Tavin Foods, Inc.
Plaintiffs,

V.

Jason Weiss,

Weiss Law Group, PC,

Brett Huff,

Richard Leslie,

Huff and Leslie, LLP,

Peter Leiner,

Giovania Paloni,
Defendants.

 

AFFIDAVIT IN SUPPORT OF REQUEST FOR ENTRY OF DEFAULT

 

I, Courtenay Patterson, of Law Offices of Courtenay Patterson, LLC, declare under penalty
of perjury thatthe following facts are true and correct to the best of my information and belief:

le I am the attorney for Plaintiffs in this action.

De A complaint was filed herein on February 7, 2019 and service of process was had
on Defendant Paloni on November 12, 2020 at 9780 E. Gold Dust Ave., Scottsdale, AZ 85258,
following the Court’s October 27, 2020 order granting Plaintiffs’ Motion for Alternative Means
of Service upon Defendant Paloni allowing for service by certified mail. (See ECF 66).

3, Defendant Paloni’s address of 9780 E. Gold Dust Ave., Scottsdale, AZ 85258
was confirmed by attempted personal service on Defendant Paloni at that address on December
10, 2020. (See ECF 77).

4. More than twenty one (21) days have elapsed since Defendant Paloni was served

and she has failed to plead or otherwise defend, as provided by the Federal Rules of Civil

1
Case 1:19-cv-00328-TMT-MEH Document 90-1 Filed 02/18/21 USDC Colorado Page 2 of 2

Procedure.
Be Plaintiffs respectfully request that an Entry of Default against Defendant Paloni
be entered forthwith.

 
 

or

Sj

Le yf
—"Attorney for Plaintiff

 

Sworn to and subscribed before

 

 

 

 

y AL _ Dn
me this! day of Tebyuony 200
JUSTIN CURTIS EISENBEISS
) : NOTARY PUBLIC
Hs A STATE OF COLORADO
ete NOTARY ID 20204033705
i/ t Lh ( < ‘| MY COMMISSION EXPIRES 09-28-2024
if L Y

 

 

 

i/ Notary Public
